IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43596

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 461
                                               )
       Plaintiff-Respondent,                   )   Filed: April 4, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
ZACHARY DYLAN EDWARDS,                         )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Order revoking probation and imposing sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Zachary Dylan Edwards pleaded guilty to burglary, Idaho Code §§ 18-1401, 18-204, and
grand theft, I.C. §§ 18-2403(1), 18-2407(a)(b). The district court imposed concurrent, unified
ten-year sentences, with two years determinate, suspended the sentences, and placed Edwards on
probation.   Edwards admitted violating the terms of the probation, and the district court
continued Edwards on probation with the additional term that Edwards comply with all drug
court requirements. Edwards subsequently admitted that he violated his probation by failing to
successfully complete drug court. The district court revoked Edwards’ probation, but retained
jurisdiction. After successfully completing a period of retained jurisdiction, the district court
once again suspended Edwards’ sentence and placed him on probation. Subsequently, Edwards

                                               1
admitted to violating the terms of the probation. During the probation violation disposition
hearing, Edwards requested the district court order a second period of retained jurisdiction or, in
the alternative, that the district court reduce the indeterminate portion of his sentence pursuant to
Idaho Criminal Rule 35. The district court revoked probation and ordered execution of the
original sentence without reduction. Edwards appeals, contending that the district court abused
its discretion by revoking probation and failing to reduce his sentence pursuant to I.C.R. 35.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007).

                                                 2
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Edwards’ sentence without modification. Therefore, the order revoking probation
and directing execution of Edwards’ previously suspended sentence is affirmed.




                                              3